DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 07/15/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Election/Restrictions
Claims 1-6 and 7-18 are allowable. Claims 1, 3-6, 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 6/14/2022, is hereby withdrawn and claims 1 and 3-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A receiver, comprising: an interface configured to receive a data signal based on an n-level pulse amplitude modulation (PAM-n) in which n is an integer equal to or greater than 4, wherein the interface includes an analog-digital converting circuit configured to adjust a reference voltage, for distinguishing second bit data from the data signal in a second section, based on first bit data converted from the data signal in a first section and the first bit data converted from the data signal in the second section, the second section being after the first section. Closest prior art, Venkatram et al. US 2016/0277219, discloses A receiver, comprising: an interface configured to receive a data signal based on an n-level pulse amplitude modulation (PAM-n) in which n is an integer equal to or greater than 4, wherein the interface includes an analog-digital converting circuit configured to adjust a reference voltage. However, prior art of record fails to disclose either alone or in combination the details of an analog-digital converting circuit configured to adjust a reference voltage, for distinguishing second bit data from the data signal in a second section, based on first bit data converted from the data signal in a first section and the first bit data converted from the data signal in the second section, the second section being after the first section, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-6:
Claims 2-6 are allowed as being dependent on claim 1.

Regarding claim 7:
Claim 7 is drawn to A receiver, comprising: an interface configured to receive a data signal based on 4-level pulse amplitude modulation (PAM-4), wherein the interface includes: a first analog-digital converter (ADC) configured to convert the data signal in a first section into first most significant bit (MSB) data and first least significant bit (LSB) data; and a second ADC configured to convert the data signal in a second section, after the first section, into second MSB data and second LSB data, wherein the second ADC is configured to adjust a first reference voltage, for distinguishing the second LSB data, based on the first MSB data and the second MSB data. Closest prior art, Venkatram et al. US 2016/0277219, discloses A receiver, comprising: an interface configured to receive a data signal based on an n-level pulse amplitude modulation (PAM-n) in which n is an integer equal to or greater than 4, wherein the interface includes an analog-digital converting circuit configured to adjust a reference voltage. However, prior art of record fails to disclose either alone or in combination the details of a first analog-digital converter (ADC) configured to convert the data signal in a first section into first most significant bit (MSB) data and first least significant bit (LSB) data; and a second ADC configured to convert the data signal in a second section, after the first section, into second MSB data and second LSB data, wherein the second ADC is configured to adjust a first reference voltage, for distinguishing the second LSB data, based on the first MSB data and the second MSB data, as claimed in claim 7, in combination with each and every other limitation in the claim. 
Regarding claims 8-18:
Claims 2-18 are allowed as being dependent on claim 7.

Regarding claim 19:
Claim 19 is drawn to An electronic system, comprising: a transmitter; and a receiver; Attorney Docket No. 249/1306_00- 38 -wherein the transmitter and the receiver are configured to mutually transmit and receive a data signal based on n-level pulse amplitude modulation (PAM-n) in which n is an integer equal to or greater than 4, wherein the receiver includes: a first analog-digital converter (ADC) configured to convert the data signal in an odd- number section into first k-bit data, in which k is an integer equal to or greater than 2; and a second ADC configured to convert the data signal in a subsequent even-number section into second k-bit data, and wherein the first ADC and the second ADC are configured to mutually provide high- order bit data of the first k-bit data and the second k-bit data for adjusting a reference voltage, the reference voltage being used for conversion of the data signal. Closest prior art, Venkatram et al. US 2016/0277219, discloses An electronic system, comprising: a transmitter; and a receiver; Attorney Docket No. 249/1306_00- 38 -wherein the transmitter and the receiver are configured to mutually transmit and receive a data signal based on n-level pulse amplitude modulation (PAM-n) in which n is an integer equal to or greater than 4, wherein the receiver includes analog-digital converter configured to adjust a reference voltage, the reference voltage being used for conversion of the data signal. However, prior art of record fails to disclose either alone or in combination the details of wherein the receiver includes: a first analog-digital converter (ADC) configured to convert the data signal in an odd- number section into first k-bit data, in which k is an integer equal to or greater than 2; and a second ADC configured to convert the data signal in a subsequent even-number section into second k-bit data, and wherein the first ADC and the second ADC are configured to mutually provide high- order bit data of the first k-bit data and the second k-bit data for adjusting a reference voltage, as claimed in claim 19, in combination with each and every other limitation in the claim. 
Regarding claim 20:
Claim 20 is allowed as being dependent on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkatram et al. US 2016/0277219; Mayer et al. US 11,394,589; and Kim et al. US 2021/0313937.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633